DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 10, the expression “a compound radius of curvature” is not clear as to whether a single radius or multiple radiuses of the curvature are being referred to.  
Other claims are also indefinite because they depends from indefinite base claim. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 13 (1-4 and 8-9 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinski (US 8,104,409).
Wolinski, Fig. 6, shows a railroad car side frame having top and bottom members, front and rear columns, front and rear angled tension members, and front and rear pedestals; wherein, the bottom member includes front and rear turns each in the form of a compound radius of curvature (e.g. see item (1) of the annotated Fig. 6 below), front and rear pedestal inner turns each in the form of a compound radius of 

    PNG
    media_image1.png
    432
    699
    media_image1.png
    Greyscale

The structure of Wolinski, as described above, is considered to also include the claimed items (2), (6) and (9) having mirror images of items (1), (5) and (8) shown above, respectively. Therefore, the structure of Wolinski, as described above, is  
Claims 5 and 10 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over same the prior as applied to claim 1 above, and further in view of Lydic (US 7,478,599).
Lydic, Fig. 4, shows a beam including internal sidewall reinforcement pads.
In view of Lydic, it would have been obvious to one of ordinary skill in the art to configure the sidewalls of the upper member and the sidewalls of the lower tension members of Wolinski to include internal sidewall reinforcement pads, similar to that taught by Lydic, to achieve a stronger structure. The structure of Wolinski, as modified, is considered to include all items required by instant claims 5 and 10.
Claims 6 and 11 (6 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over same the prior as applied to claim 1 above, and further in view of Barber (US Re. 31,008).
Barber, Fig. 2, shows a top member including two internal top ribs, wherein such internal top ribs are considered to include front and rear portions forming front and rear internal top anti-bucking ribs.
In view of Barber, it would have been obvious to one of ordinary skill in the art to configure the top member of Wolinski to include internal top ribs, similar to those in the structure of Barber, to achieve a stronger top member. The structure of Wolinski, as modified, is considered to include all items required by instant claims 6 and 11.
Claims 7 and 12 (7 as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over same the prior as applied to claim 1 above, and further in view of Lydic (US 7,478,599) and Barber (US Re. 31,008).
Regarding instant claims 7 and 12, Lydic and Barber are combined with Wolinski as above.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wronkiewicz (US 5,718,177) discloses a truck side frame including anti-buckling rib 50. Wronkiewicz (US 5,305,694) discloses a truck side frame part including an internal pad at 31. Neumann (US 3,837,293) discloses a truck side frame part having two step transition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617